Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Leroy Holston appeals the district court’s order granting Defendant’s motion *756to dismiss his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holston v. The Capitol, No. 1:14-cv-01078-AJT-IDD (E.D.Va. Nov. 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED,